Citation Nr: 1759777	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Haroon Anwar, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Veteran appeared and testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In February 2016, the Veteran was notified that the VLJ who conducted the December 2011 Board hearing was not available to participate in the decision on appeal.  The Veteran was offered the opportunity to have another hearing before the Board.  However, on March 14, 2016, the Veteran responded that he did not wish to have another hearing.  Therefore, the Board will proceed with the adjudication of this appeal. 

This matter was previously before the Board on three occasions.  In December 2012 and January 2015 decisions, the Board remanded the matter currently on appeal for further development, specifically to obtain additional medical opinions.  

In an April 2016 decision, the Board denied entitlement to service connection for a low back disability.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in July 2017 granting a Joint Motion for Partial Remand filed by the Veteran's representative and the VA Office of the General Counsel.  The Court's order vacated the portion of the Board's April 2016 decision which denied entitlement to service connection for a low back disability.  Specifically, the parties agreed that the April 2016 decision "did not perform any analysis as to whether entitlement to service connection may be warranted for [the Veteran's] low back condition based upon continuity of symptomatology theory under 38 C.F.R. § 3.303(b)."  

It should also be noted that the Veteran initially also appealed the issues of entitlement to an evaluation in excess of 10 percent for a service-connected post-surgical pilonidal cyst scar, entitlement to an evaluation in excess of 10 percent for a pilonidal cyst, and entitlement to service connection for a right shoulder disability, which were all denied in the April 2016 Board decision.  However, on appeal to the Court, the parties both requested to dismiss the appeal with respect to these issues.  Accordingly, these issues are not currently before the Board. 

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disability.  The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As discussed in the Court's July 2017 order, service connection may also be granted based upon the continuity of symptomatology theory under 38 C.F.R. § 3.303(b) (2017). 
Additionally, entitlement to service connection may be established on a secondary basis to an already service-connected disability.  In order to substantiate a claim for secondary service connection, evidence is needed to establish that the nonservice-connected current disability is either proximately due to or the result of a service-connected disability, or aggravated (increased in severity) beyond its natural progress by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Here, the Board finds that there is evidence of record that reasonably raises the theory of secondary service connection.  Accordingly, the Board determines that further development of the record is necessary to fully consider all reasonably raised theories of entitlement, to include secondary service connection, as well as service connection based on continuity of symptomatology.  

Specifically, in a May 2015 VA examination, the Veteran reported attributing some of his low back pain to a 1968 incident involving his service-connected pilonidal cyst.  The Veteran reported that he had an incision and drainage followed by surgery for a pilonidal cyst.  The Veteran reported that "[t]he inner tube he was sitting on in the hospital broke, and he hit hard on the chair while sitting, re-opening the fresh surgical wound."  The Veteran reported that since this incident in 1968, "the low back pain has been continuous and about the same."  

Additionally, the Veteran has reported during his VA examinations in August 2010, June 2013, and May 2015, that he twisted his lower back in service when a torpedo came off a rack and pushed him over.  Also, when asked by the VLJ during the December 2011 Board hearing, whether his lower back has been hurting him ever since service, the Veteran responded:  "Yeah.  It bothers me all the time.  But like I said, I never did go forward and to go to a hospital." 

Once VA undertakes the effort to provide an examination, or obtain an opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand for a new examination is necessary to determine whether the Veteran's currently diagnosed low back disability is caused or aggravated by the already service-connected pilonidal cyst.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the claim on appeal.  

2.  Forward the Veteran's electronic claims file, to include this Remand directive, to the examiner who conducted the May 2016 examination, or, if she is unavailable, to another suitably qualified clinician, for a supplemental opinion as to the nature and etiology of the Veteran's low back disability.  The examiner should note in the examination report that the claims file and this Remand were reviewed.  It is left to the examiner's discretion whether to reexamine the Veteran. 

Following the review of the claims file, the examiner should identify any currently diagnosed low back disability, and provide opinions on the following:  

(a)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability is related to the Veteran's period of service.  Specifically to include the torpedo incident described above.  The examiner must consider and explicitly address the Veteran's statements and testimony that he has had low back symptoms continuously since his separation from service.  

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability has been caused OR aggravated by a service-connected disability (namely, his service-connected pilonidal cyst).  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.

3.  Thereafter, readjudicate the issues on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


